Citation Nr: 1018583	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In a July 2007 statement, the Veteran requested a hearing 
before the Board; however, in a February 2008 statement, the 
Veteran withdrew his request for a hearing.  Under these 
circumstances, the Board finds that the Veteran has been 
afforded his right to a hearing and that his request to 
testify before the Board has been withdrawn.  See 38 C.F.R. 
§§ 20.700, 20.704 (2009).

In November 2009, the Board remanded the Veteran's claims for 
additional development.  As discussed in more detail below, 
the Board finds that there was substantial compliance with 
the remand orders-specifically, the agency of original 
jurisdiction obtained additional medical treatment records 
and scheduled the Veteran for a VA examination-and that 
additional remand is not necessary.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).


FINDINGS OF FACT

The Veteran does not have a low back disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2007 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the same letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the March 2007 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Montevideo VA Outpatient Clinic (OPC), Affiliate Medical 
Center, a Dr. W., and a Dr. A. as treatment providers.  
Available records from those treatment providers were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in January 2010, pursuant to the Board's 
November 2009 remand instructions, the Veteran was afforded a 
VA examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

In a July 1998 statement, the Veteran contends that his low 
back disability is related to his period of active military 
service.  Specifically, he attributes his claimed disability 
to a 1965 incident in which, while stationed aboard the USS 
Higbee, the Veteran fell off a ladder in the engine room of 
the ship.  A March 2006 statement from a Navy comrade of the 
Veteran corroborates the Veteran's contentions regarding 
falling from a ladder while aboard the USS Higbee in 1965.  
Thus, the Veteran contends that service connection is 
warranted for a low back disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including arthritis, will be presumed to have been incurred 
in service if it was manifested to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of a low back 
disability in service.  The Veteran's January 1963 entrance 
and January 1967 separation examination reports both indicate 
a normal spine with no note of back pain or back injury.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
chronic low back pain.  An April 1999 letter from a Dr. A. 
indicates that he first treated the Veteran in 1967 with 
symptoms of a low back injury and that the condition was 
already a chronic condition by the time he saw the Veteran.  
However, the letter from Dr. A. does not include a diagnosis 
of the Veteran's current low back disability-Dr. A. was 
retired at the time of writing, no longer had the treatment 
records related to the Veteran's treatment, and had not 
treated the Veteran for some time.

In February 1977, the Veteran sought treatment for low back 
pain at the Affiliated Medical Center.  Treatment records 
indicate that the Veteran reported his back pain had existed 
for one or one-and-a-half years prior.  While seeking 
treatment, the Veteran did not report any in-service back 
injury to the treatment provider.  The Veteran was diagnosed 
with a low back strain and prescribed physical therapy.  In 
July 1999, the Veteran sought treatment for leg pain from a 
Dr. W.  Treatment records indicate that the Veteran had a 
history of right sciatica and low back pain.  Again, while 
seeking treatment, the Veteran did not report any in-service 
back injury to the treatment provider.  An MRI report from 
July 1999 indicates a mild narrowing at vertebrae L4-5, but 
no other significant abnormality.  No clinical diagnosis was 
provided to account for the Veteran's low back pain.  
Additionally, April 2004 and March 2007 treatment records 
from the Montevideo OPC indicate that the Veteran experiences 
chronic low back pain, but no diagnosis was provided to 
account for the low back pain and, again, the Veteran did not 
report any in-service back injury to the treatment provider.

In January 2010, pursuant to the Board's November 2009 remand 
instructions, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file, took a detailed history from the Veteran, and examined 
the Veteran.  At the examination, the Veteran reported that 
he fell down a ladder in service, but did not seek treatment 
for the injury.  The Veteran also reported private treatment 
for back pain as early as 1967, but that there were lapses in 
treatment over the course of many years.  To treat his 
current symptoms, the Veteran reported that he does not 
undergo chiropractic care or physical therapy, has not had 
surgery or injections, and does not take prescription or 
over-the-counter medication to manage the pain.  The Veteran 
did report wearing a lumbosacral corset that his wife 
obtained for him.  The Veteran reported that his low back 
pain consisted of constant pain that was achy in nature, but 
no radicular symptoms, no bowl or bladder incontinence.  The 
Veteran stated that the pain was aggravated by standing, 
walking, sitting, lifting, and bending; however, he was able 
to stand for up to three hours and to walk for two miles on a 
flat surface.  The Veteran denied any flare-ups of his low 
back symptoms.

The examiner noted that the Veteran's sitting tolerance was 
within normal limits, his sit to stand was within normal 
limits, and his gait was within normal limits, but that the 
Veteran's low back was tender to palpation.  At the 
examination, the Veteran's range of motion was normal 
consisting of flexion to 70 degrees, extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 
30 degrees, right lateral rotation to 30 degrees, and left 
lateral rotation to 30 degrees.  Following repetitive motion, 
the Veteran's flexion improved to 75 degrees.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An x-ray report reviewed at 
the examination indicated multilevel degenerative disc and 
facet changes in the lower thoracic through lumbar spine, but 
no acute fracture or subluxation, and height loss at 
vertebrae T11-12 associated with osteophytes.  The examiner 
diagnosed the Veteran with degenerative disc disease and 
degenerative joint disease based on the x-ray report.  The 
examiner opined that the Veteran's low back disability is 
less likely than not related to his period of active military 
service, including the claimed in-service injury.  The 
examiner reasoned:

In my medical opinion there is no 
supporting evidence of [the Veteran's] 
claim that his condition occurred within 
the military.  According to the [Veteran] 
this occurred in 1965.  He was not 
discharged until 01/16/1967 and sought no 
medical care while in the military 
service.  There is no indication on 
separation examination of complaints or 
diagnosis of low back disability and 
there is no indication in review of the 
service medical records of treatment for 
this condition.  Therefore, in my medical 
opinion it is less likely that 50% 
probability this back condition is due to 
injury sustained while in active military 
service.

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

The Board notes that the Veteran is competent to report 
symptoms such as pain.  See Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  However, as a layperson, without the 
appropriate medical training or expertise, the Veteran is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, the Veteran is not competent to diagnose back 
pain as a current disability and the Veteran is not competent 
to attribute back pain to a distant injury, such as the in-
service fall he has reported.  (The Board notes that Congress 
has specifically limited entitlement to service connection to 
instances where disease or injury has resulted in a 
disability.  See 38 U.S.C.A. § 1110 (2009).  Mere pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not, in and of itself, constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).)

At the same time, the Board notes that, given the 
opportunity, the Veteran did not report his claimed in-
service back injury to his treatment providers when seeking 
treatment for back pain or related symptoms.  However, the 
Veteran does report his claimed in-service back injury when 
seeking VA compensation.  Thus, the Board does not find the 
Veteran to be a credible witness and his testimony and 
statements made in the prosecution of his claim will be 
afforded less probative value regarding the etiology of 
symptomatology and in-service events.  See also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest."); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting 
that, although interest in the outcome of a proceeding does 
not affect the competency to testify, it may affect the 
credibility of testimony).  

At the same time, statements of the Veteran made to treating 
or examining medical professionals may be afforded greater 
probative value regarding the severity and etiology of 
symptomatology, especially if provided in the context of 
seeking medical care.  See Thurber v. Brown, 5 Vet. App. 119, 
126 (1993) (the Federal Rules of Evidence may be used as a 
persuasive source of authority); Fed. R. Evid. 803(4) 
(statements made to a physician for purposes of diagnosis and 
treatment are trustworthy because of a patient's strong 
motivation to be truthful).

The Board also affords less probative value to the April 1999 
letter submitted by Dr. A.  Dr. A.'s opinions are based on 
more than 40-year-old memories without reference to treatment 
records or an examination of the Veteran.  Additionally, 
Dr. A. does not include a diagnosis to account for the 
Veteran's claimed symptoms; therefore, Dr. A.'s letter 
provides little additional information in support of the 
Veteran's claims.

Here, the Board finds that the January 2010 examiner provided 
a well-reasoned opinion, supported by the evidence of record, 
in which she did not attribute the current low back 
disability to the Veteran's period of active military 
service-specifically, the examiner did not attribute the 
Veteran's current disability to his claimed in-service fall 
injury.  Thus, without competent medical evidence attributing 
the Veteran's low back disability to his active military 
service, service connection is not warranted.  See 38 C.F.R. 
§ 3.304.

Additionally, the Board notes that there is no objective 
evidence that the Veteran's claimed disability manifested to 
a compensable degree within one year of the Veteran's 
separation from military service.  The earliest radiological 
evidence of arthritis is the January 2010 x-ray report-
almost 43 years after the Veteran's separation from active 
military service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Thus, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Finally, as to post-service continuity of symptomatology, the 
Board finds that the contentions of the Veteran are 
outweighed by the January 2010 VA examiner's opinion.  The 
examiner reviewed all evidence of treatment for low back pain 
from the Veteran's separation from active duty to the date of 
the examination and concluded that, "there is no supporting 
evidence of [the Veteran's] claim that his condition occurred 
within the military."  The January 2010 examiner also noted 
that there were lapses in treatment for low back pain.  
Therefore, service connection is not warranted on a theory of 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

While the Board does not doubt the sincerity of the Veteran's 
belief that his low back disability is related to an in-
service fall injury, as a layperson, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.  See Espiritu, 2 Vet. 
App. at 494.  The VA examiner clearly took into account the 
Veteran's complaints and contentions and arrived at medical 
conclusions contrary to the claim.  The Board relies on the 
examiner's opinions as they are based on a review of the 
evidence and the Veteran's assertions and because of her 
expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a low back disability is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


